 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT cause or attempt to cause Earl D. Creager,Inc., to dischargeemployees becausethey havesought to defeat the reelection of union officersor otherwise engaged in concerted union activities,or to discriminate againstPaul Lewis or any of its employees in violation of Section 8(a)(3) of the Act,as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL notify Earl D.Creager, Inc., in writing, that we withdraw our ob-jection to the employment of Paul Lewis and request his reinstatement to hisformer or a substantially equivalent position.WE WILL NOT in any other manner restrain or coerce employees of Earl D.Creager, Inc , or any employee member of this Union,in the exercise of rightsguaranteed in Section7 of the Act,except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.This Union WILL make Paul Lewis whole for any loss of pay suffered becauseof the discrimination against him.LOCAL UNION No. 18, INTERNATIONAL UNIONOF OPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)GEORGE E. MILLER, AGENT, LOCAL UNION No. 18, INTERNATIONALUNION OF OPERATING ENGINEERS,AFL-CIO,Individual.Dated ------------------- By--------------------------------------------GEORGE E MILLERThisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material.Employees may communicatedirectly withthe Board'sRegionalOffice,TransitBuilding, Fourth and Vine Streets,Cincinnati2, Ohio, TelephoneNo. Dunbar1-1420,if they haveany question concerning this notice or compliance with its provisions.Cal-StyleFurniture Manufacturing Co.andInternational Union,Allied IndustrialWorkers of America,AFL-CIO.Case No.21-CA-4670. Mllarch, 15, 1963'DECISION AND ORDEROn December 17, 1962, Trial Examiner Morton D. Friedman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions, and theGeneral Counsel filed a .memorandum in support of IntermediateReport and Recommended Order of the Trial Examiner.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Re-141 NLRB No. 45. CAL-STYLE FURNITURE MANUFACTURING CO.523port, the General Counsel's memorandum, Respondent's exceptions 1and brief, and the entire record in the case, and hereby adopts the find-ings,2 conclusions, and recommendations of the Trial Examiner.ORDERThe Board hereby adopts as its Order the Recommended Order ofthe Trial Examiner.3iThe Respondent's exceptions to the Intermediate Report are in large part directed tothe credibility resolutions of the Trial ExaminerWe will not overrule the TrialExaminer's resolutions as to credibility, unless a clear preponderance of all relevant evi-dence convinces us that they are incorrect.Upon the entire record, such conclusion isnot warranted here.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d362 (C A. 3).2 Respondent contends that because the General Counsel has failed to show that Respond-ent was aware of the union activity of Frank Giles, the Trial Examiner incorrectly foundthat Giles' discharge violated Section 8(a) (3) of the Act.Contrary to Respondent, webelieve the record amply supports the Trial Examiner's conclusions. In addition, we notethat Grossman had threatened to discharge all of McAdams' friends, and he knew thatGileswas one of McAdams' friends.Borg-Warner Controls,128 NLRB 1035, 1043-1044,'For the reasons stated in the dissenting opinion inIsisPlumbing & Heating Co.,138 NLRB 716, Member Leedom would not grant interest on backpayINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed November 29, 1961, by International Union, Allied IndustrialWorkers of America, AFL-CIO, herein called the Union, and an amended chargefiled December 22, 1961, the General Counsel of the National Labor Relations Board,herein called the Board, by the Regional Director for the Twenty-first Region, issuedhis complaint dated January 2, 1962, against Cal-Style Furniture Manufacturing Co.,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of the National Labor RelationsAct, 61 Stat. 136, herein called the Act.The Respondent's answer to the com-plaint and its amendment denies the allegations of statutory violations therein.Copies of the complaint, the charges, and a notice of hearing were duly served uponall of the partiesUpon motion made at the hearing amendments to the complaintand the answer were permitted.Pursuant to notice, a hearing was held at Los Angeles, California, betweenFebruary 7 and 11, 1962, inclusive, before Trial Examiner Morton D Friedman.All parties were represented by counsel.Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence was afforded all parties.After the close of the hearing counsel for the General Counsel, the Respondent, andthe Charging Party filed briefs which have been duly considered.Upon the entire record in the case, and from my observation of the witnesses,'I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation with its place of business at Los Angeles, California,is engaged in the fabrication, manufacture, and sale of metal furniture.During theyear immediately preceding the filing of the complaint herein, a representative period,Respondent shipped its manufactured products valued in excess of $50,000 directlyto customers located outside the State of California.1Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me Is based, at least in part, upon his de-meanor as I observed it at the time the testimony was givenCfBryan Brothers Pack-ing Company,129 NLRB 285. To the extent that I Indicate hereafter that I reject inpart or entirely the testimony of any given witness, it Is my intent thereby to indicatethat such part or whole of the testimony as the case may be, Is discredited by me.Jack-son Maintenance Corporation,126 NLRB 115, 117, footnote 1. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,Ifind that the Respondent is engaged in commerce within themeaning ofthe Actand that it will effectuate the policiesof the Actto assert jurisdic-tion in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternational Union, Allied Industrial Workers of America, AFL-CIO, is a labororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The issuesAs ultimately amended at the hearing,the complaint alleges that the Respondentviolated Section 8(a)(1) of the Act by the following conduct: (a) Interrogating itsemployees with regard to their union activities; (b) threatening their employees withdischarge if the Union were successful in its organization of the plant; (c) threat ofelimination of employment benefits if the Union were successful; (d) threat of layoffsif the Union were successful, (e) attributing failure to obtain wage increase to theUnion's advent; (f) instructing an employee to tell other employees he was fired forunion activity; (g) threatening employees with discharge if they joined the Union;(h) changing the working rules of the plant as retaliation for union activity; and (i)attributing failure to receive a wage increase to an employee's union membership.The complaint further alleges violations of Section 8(a) (3) of the Act by discrimina-torily discharging employees Robert Simmons, Joseph McAdams, William Sweet,Franklin Giles, and James Mitchell.Answering the allegations of the complaint,the Respondent denies commission of any conduct violative of Section 8(a)(1) or(3) of the Act. It admits the discharges of employees Simmons, McAdams, Sweet,and Giles but asserts such discharges were for cause.With regard to employeeJames Mitchell, the Respondent's answer, as amended, contends that Mitchell failedto return to the Respondent's employ after a period ofillness andthat his job hasalways been open and waiting for him.B. Interference, restraint, and coercion1.The Union'sorganizing attemptsThe Union began to organize the Respondent's employees during the early part ofOctober 1961.On October 13, 1961, Robert Coto, the Union's International rep-resentative, visited the Respondent's plant, waited for the employees to come out atthe end of the day, and distributed a number of union authorization cards.Hereturned to the plant at noon on October 16,2 and talked to the employees whocame outside the plant to eat their lunch.At this time six or seven signed cards.Those who signed cards agreed that employee James Mitchell would carry blankauthorization cards and that all the employees would assist him in getting the cardssigned.Coto returned almost every noon and picked up signed cards.During this organizing period, Coto spoke a couple of times to employee RobertSimmons, who, at those times, was operating a forklift truck on the street between twoof the Respondent's plant buildings.Also during this period, three meetings were heldwith the Respondent's employees away from the plant.Two of these meetingswere held at the home of James Mitchell and the third was held in a hall.On November 1, Coto telephoned the Respondent's plant and spoke to AllenGrossman, Respondent's secretary-treasurer.He informed Grossman that a majorityof the Respondent's employees had signed up with the Union.Grossman statedthat he knew nothing about this and that he would have to talk to his employees.They agreed to meet tentatively on the following Monday, November 6, 1961.On November 3, Grossman called Coto's office and left a message for him to call.Coto did so and Grossman told him that the Company would not recognize theUnion and that the Union would have to file a petition with the Board. This telephonecall took place on November 6 and, as a result, the Union filed a petition the follow-ing day, November 7.3Following Coto's telephone call to Grossman, a meeting was held in Grossman'soffice which was attended by Foremen Pedro Bordenave, Peter Jellenek, and Henry2Unless otherwise specified all events set forth herein occurred in 1961S From the credited testimony of Robert Coto. Grossman in his testimony admitted thatCoto madea demand onthe Respondent, through Grossman, on the date stated and thatGrossman later refused to recognize and bargain with the UnionHowever, it should benoted here that no allegation of refusal to bargain has been alleged in the complaint CAL-STYLE FURNITURE MANUFACTURING CO.525Lorenzeni,by Bernard Butnik,the Respondent's president,and by Grossman,duringwhich meeting the Union was discussed .42.The interrogationsAbout the same time and probably soon after this meeting, Supervisor PedroBordenave spoke individually to the employees in the assembly department.Hespoke first to Atrise Williams and asked Williams, who was working at his bench, ifthe latter had signed a union card and Williams replied that he had not.Bordenavethen questioned employee Fred Jackson, who worked about 3 to 5 feet away fromWilliams, asking him the same question and receiving a like reply.AfterJackson,Bordenave approached employee Jerry Hughes of whom the same question was askedand answer returned as before.Finally, Bordenave asked employee Bob Ransom if hehad signed a union card and Ransom also answered, "No." 5About the same time,6Bordenave also visited the receiving department,which healso supervises,with a cigarette in his mouth and employee Kenneth Paige remarkedthat he did not know that Bordenave smoked, whereupon Bordenave said that heusually did not, except when he was angry.When Paige asked why Bordenavewas angry the latter answered by asking Paige whether Paige had joined the Union.Paige replied that he did not know of any union but if Bordenave would bring hima card he would sign it because they needed a union.At that point employee AndrewCheval spoke up and asked Bordenave if the latter thought the men were crazy enoughto tell who had signed union card,and Bordenave answered,"No, I don't thinkthey are going to tell me, but if I find out they are going to be fired."Bordenave thensaid he did not mind the men getting a union but wanted to know why they did notget one that would benefit them; that joining this Union would be just throwing $5away.He then asked Paige again whether he had joined the Union 7On or about November 7 or 8,8 Bordenave asked Newton whether he had signeda union card and at the same time stated that regardless of whether Newton had'From the admissions on cross-examination of Bordenave and GrossmanGThe foregoing is from the credited testimony of Jackson as supported in part by thetestimony of Williams.Jackson impressed me as a straight-forward witnessHe wasstill employed by the Respondent at the time of the hearing.Although Williams'testi-mony was somewhat vague as to precise dates and as to some details, I find his testimonycredibleOn the other hand, I do not credit the denials of Pedro Bordenave that he neverspoke to any of the employees concerning union matters in all the 7 years of his employ-ment at the Respondent's plant except with regard to the incident involving the list ofquestions,infraBordenave was evasive in answering and his testimony contained numer-ous contradictions.Nor do I credit leadman Ronny Diaz'testimony that conversationsin the assembly department could not be heard due to the noise made by the power toolsused in the assembly process.Upon cross-examination Diaz admitted that there weretimes when he did actually overhear conversations between Bordenave and others whilework was going on.Moreover,Diaz testified that he could not remember Bordenavecirculating a questionnaire(seeinfra)although Bordenave and other Respondent wit-nesses admitted the incidentUpon the foregoing and from my observation of him, I donot consider Diaz a reliable witness.6Employee Kenneth Paige placed the date about October 27.PFrom the credited testimony of Kenneth Paige, supported by the credited testimony ofFranklin Giles.From my observation,of the witnesses and because I havefound thatBordenave was not a credible witness in other respects,I find Paige and Giles to be morecredible witnesses than Bordenave.Although Cheval supported Bordenave's denial thatthe conversation as related by Paige and Giles ever occurred,Cheval merely could notremember itMoreover, I do not credit Bordenave's sweeping statement that he neversmoked in the plant during his 7 years of employment.There would seem to be nological reason for Paige and Giles to introduce the conversation with a completely con-trived story of Bordenave's cigarette smoking.Additionally,I believe that,although astestified by Cheval,the machines used by the various employees in the department makesome noise,I find that they were not making sufficient noise to drown out the conversa-tions or to render Bordenave's conversations with the other employees inaudible to Paige.8Although employee Ernest Lee Newton testified at first that the incident occurred aboutOctober 15,he corrected himself and placed the incident a couple of weeks beforeThanksgiving,about November 7 or S. I accept this date as Newton was an otherwisereliablewitness wham I credit.Although he was not certain of exact dates on whichevents occurred,he recalled with clarity the events themselves.In any event,I creditNewton's version of the incident over Bordenave'sdenial that he ever spoke to anyemployee about the Union. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned a card,if the Union came into the plant on days when the conveyer atwhich Newton worked was not running,Newton would be at home, laid off.Again,on or about November 15, Bordenave spoke a second time to assemblydepartment employee Fred Jackson.Present were employees Atrise Williams andthe employee identified by Jackson as Ronny Diaz. Bordenave again asked Jacksonif the latter has signed a union card to which Jackson replied in the negative.ThenBordenave stated that work was slow and that the Company was being good tothemen and letting them work, but if the Union came in they would be laid off.9Bordenave again spoke to Jackson on a third occasion on or about November 27,when Jackson was again at his own work desk and present were Williams and RonaldDiaz.This time Bordenave had a sheet of paper with him upon which were printedsome questions.Bordenave asked Jackson to read the paper.Jackson did not takenotice of the questions particularly but at the same time Bordenave asked him to askMitchell about some of the questions that were on the paper.He stated to Jackson,"Ask the fellows about some of these questions on here and ask Mitchell.Heknows.He is a union guy.He has been to college and everything;he was put inthe Company for the purpose of organizing."Then Bordenave also told Jackson that the Respondent had a list of names of theemployees who had signed union cardsBordenave refused to allow Jackson to keepthe paper with the list of questions on itOn the same occasion Bordenave also spoketo employee Atrise William and showed him the paper.Williams also could notremember most of the questions although one question that he could recall was "iftheUnion struck would the employees be paid." 10This same questionnaire wasalso shown to employee Cheval and McAdams and to other employees not onlyby Bordenave but also by Foreman Jellenek.Around December 1,Bordenave engaged in yet another conversation in which anemployee was interrogated.On that day in the shipping department Bordenavespoke to employee Otis Fuller. Bordenave asked Fuller whether the latter had joinedthe Union and the answer was "No " He then asked Fuller if Fuller had signed a cardand again the answer was in the negativeHe also asked Fuller whether he had beenapproached by union men in any way and Fuller again answered,"No." 11Although the Board has held under certain circumstances that an employer may law-fully interrogate his employees to ascertain whether the Union represents a majority,12I cannot hold that such is the case here.The Board has but recently held that anemployer's polling of employees where the employees were not informed that therewould be no reprisals for engaging in union activities was violative of the Act.laIn the instant case,the interrogations by Bordenave,above set forth,were accom-panied by threats that the employees would lose work if the Union came in and alsoby threats that if the Company found out which employees became members of theUnion they would he discharged.Interrogation under such circumstances is clearlyunlawful,and I so find.3.The change in working conditionsThree days after Coto had made his telephonic demand for recognition, AllenGrossman,the secretary-treasurer of the Respondent,announced to all of the em-9Although Williams,who was present at the time,did not relate this incident in histestimony,relating instead another incident that took place on that day, I credit Jacksonand do not credit Bordenave's denial11From the credited testimony of Paige supported by the credited testimony of WilliamsAlso,Bordenave and other employee witnesses admitted the circulation of a paper withquestions on it and a paper which Respondent contends was a duplicate of the paper socirculated was admitted in evidence.However, the document introduced by the Respond-ent concerns the Teamsters Union rather than the Charging Union and I cannot findunder the circumstances that this exhibit represents a true copy of the paper circulatedby BordenaveHowever,inasmuch as the General Counsel's witnesses'recollection ofwhat was printed on the sheet circulated by Bordenave was so vague,I do not make anyfinding as to whether this series of questions constituted unlawful interrogationAlthoughemployee McAdams testified that one of the questions was to the effect that"are you amember of the Union"and although I credit McAdams as to certain other parts of histestimony,I do not credit him as to this particular portion of his testimony inasmuch ashis recollection generally was as uncertain as was that of the other employees as to thecontents of the circulated questionnaire.n From the credited testimony of employee Otis Fuller12Blue Flash Express,Inc,109 NLRB 59113The Western Reserve Telephone Company,138 NLRB 755. CAL-STYLE FURNITURE MANUFACTURING CO.527ployees gathered together to receive their paychecks that he did not want anyoneeating outside the plant in the future and that benches were being constructed inthe rear of the plant for purposes of utilization by the employees during their lunchhour.He announced that if employees left the building they would be obliged topunch out on the timeclock and if they did not punch out when they left they wouldbe dismissed.The Respondent later posted a sign on the bulletin board near thetimeclocks to the same effect as Grossman's previous announcement.There is no question and no issue is raised as to the practice before the announce-ment by Grossman. Before this announcement, the employees ate their lunch andtook their breaks outside the plant, usually on the street in front of the plant wherea lunch wagon selling luncheon items customarily parked during the lunch hour.Noemployee was ever required to punch out when leaving to eat lunch or during breaktimes.Nor does the Respondent contest the fact that it put this new arrangementinto effect.The difference between the parties lies only in what the purpose of thenew arrangement was.The General Counsel contends that the purpose of this change in working condi-tionswas to restrain and interfere with the Union's organizational activities, asmuch of the organizing was accomplished outside the plant during the lunch hour.The Respondent, on the other hand, contends that the change was brought about bythe necessity of eliminating a condition outside of the Respondent's plant whichbrought complaints from persons living in the neighborhood adjacent to the plantand to eliminate crowding at the door of the office through which visitors to the plantand office employees had to pass. Both Bernard Butnik and Allen Grossman testifiedthat in the late spring or early summer of 1961 the Respondent had received numerouscomplaints from neighbors with regard to the littering of their property by sandwichwrappers, soft drink containers, and other debris left by Respondent's employeeswho ate lunch outside the plant.As a result of these complaints, a notice was postedon the bulletin board, according to Butnik, informing the employees to stop litteringthe area near the buildingHowever, the Respondent did not produce such noticeand although the Respondent's other officer, a Mr. Koenigsfeld, was alleged to haveposted the notice, Koenigsfeld did not testify.The substance of the notice was thatthe employees were not to throw garbage around the area but were to deposit theirlitter in a barrel which was provided near the door of the plant.To support its contention, the Respondent produced two witnesses, Harold McWee-ney and Barbara Ann Neria, both of whom live in the immediate vicinity of theplant and each of whom testified that upon occasion litter was found in the frontof their houses and that their lawns and the front of their premises were madeunsightly by luncheon litter left by the Respondent's employees.McWeeney testifiedthat he stopped Butnik as Butnik was using the mailbox near McWeeney's homeand complained about it.This complaint was lodged somewhere around June orJuly 1961.Miss Neria also complained that her lawn had been littered upon occasionand that lunch bags and orange peels and other fruit peels were found on the lawn.She stopped Koenigsfeld and complained to him about the unsightliness of her lawnand the front of her house caused by the Respondent's employees.This complaintwas also registered during the summer of 1961.Although I credit both Butnik and Grossman to the effect that lawns in theimmediate neighborhood were littered and otherwise made unsightly by the luncheonactivities of the Respondent's employees, and although I certainly credit disinterestedwitnessesMcWeeney and Neria, whose testimony bolstered the testimony of Gross-man and Butnik to the effect that the employees made the neighborhood unsightly, Ido not credit the Respondent's contention that the change in working conditions andof causing the employees to eat inside and to punch out if they left the plant duringthe lunch hour, was brought about by the complaints. In so concluding, I note par-ticularly the fact that the complaints were registered in the summer of 1961 but thesudden announcement of the change in luncheon arrangements was not made until3 days after the Union's demand for recognition.Unanswered by the Respondent'sarguments or anywhere in the record is the question of why the Respondent waitedfrom summer to late fall to take action which it ultimately did and then only afterthe Union's organizational activity and demand for recognition had been made. Inview of all of the circumstances in this case and in the context of the Employer'sother unlawful activity, I am constrained to conclude that the Respondent took theaction it did with regard to the luncheon hour conditions because of the Union'sdemand and for the purpose of hindering the Union and the Respondent's employeesin further organizational activities.Accordingly, I find that the Respondent adoptedthe new luncheon plan for unlawful reasons and that the action was violative ofSection 8(a)( I) of the Act. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Other restraint and coercionOn November 2, the day after Coto made the bargaining demand upon Grossman,Pedro Bordenave approached James Mitchell, a mill employee, and Peter Jellenek,the mill foreman, and stated that the Company had to negotiate with the Union.Jellenek replied, referring to Mitchell, "Jim, here isa union man."Bordenave thenstated that if the Unioncame intothe plant all benefits would be diminished andMitchell asked what benefits Bordenave referred to.Bordenave replied. "The $100bonus we would receive after 3 years of employment."To which Mitchell repliedthat he did not intend toremain inthe Respondent's employ that long.14It is clear from the foregoing that the statement of Bordenave to the effect thatthe benefits would be diminished and that the $100 bonus would not be receivedif the Unioncame inisa threat contingent upon the Union's successin organizingthe Respondent's plant.Further, it is elementary that such a threat, in the contextin which the foregoing was made, is violative of Section 8(a) (1) of the Act. I so find.Later thesameday Mitchell asked Foreman Jellenek for a raise. Jellenek an-swered, "You know they are up in the air about the Union "When Mitchell statedhe was not concerned about the Union, only himself, Jellenek told him he wouldput Mitchellin for araise but he did not know whether he would be able to get theraise for him.The General Counsel contends that Jellenek's remark, "You know they are up inthe air about the Union," is equivalent to stating that the Respondent would not giveMitchell a raise because of the advent of the Union.He further contends that thisremark was, therefore, a violation of the Act. I do not agree. The term "up in theair about the Union" is as best ambiguous and subject to a number of interpretations.It could as well mean that the Respondent did not know whether it could lawfullygiveMitchell a raise because of the advent of the Union, as it could mean theRespondent would not give Mitchell a raise because of the advent of the Union.Therefore, I do not believe that the remark was sufficiently definite to be interpretedas a reprisal.Accordingly, I will recommend dismissal of that portion of the com-plaint which alleges that this remark was violative.15Earlier in this report I have alluded to two remarks by Bordenave to two differentemployees in which he threatened that work would be diminished and employeeswould be laid off if the Union came in. The first of these remarks was made byBordenave on November 15 to employee JacksonAt that time, Bordenave, afterasking Jackson if he had signed a union card, told Jackson that work was slow andthat the Company was being good to the men and letting them work but if the Unioncame in they would get laid off.A conversation of similar content was had byBordenave with employee Newton in the paint department.Again, after askingNewton whether the latter had signed a union card and receiving a negative answerBordenave said that regardless of whether Newton signed a card or not, if the Unioncame into the plant the days that the conveyor was not running Newton wouldbe out of a job and would be at home. It is clear that these remarks of Bordenaveto employees Jackson and Newton were threats of retaliation against the employeesif the Union were to be successful in its campaign and were made specifically to dis-courage membership in the Union.Accordingly, I find them to be violative.Bordenave was involved in a third, somewhatsimilar,incidentThis occurredon approximately October 27 and has also been referred to hereinabove.This wasin connection with the smoking incident in which Bordenave was smoking a cigaretteand Kenneth Paige inquired as to the reason thereof.The questioning of Paigewith regard to his union membership led up to the question by Andrew Cheval that,"Pete do you think these guys are crazy, going to tell you who signed a card andwho did not?" to which Bordenave answered, "No, I don't think they are going totellme, but if I find out they are going to be fired." It is clear that this statement iscoercive and violative of the Act, and I so find.Additionally, when Bordenave showed the questionnaire to employee Jackson onNovember 27, as hereinbefore related, he told Jackson that the Respondent knew thenames of the employees who had signedunioncards; that employeeJamesMitchellwas organizing for the Union; and that Jackson should ask Mitchell the answers tothe questions. I find that, in the circumstances, these remarks were also coerciveand in violation of the Act."From the testimony of James Mitchell.Foreman Jellenek did not testify and, asnoted above, I do not credit Bordenave's broad denial that he never talked to any em-ployee about the Union.Accordingly, and from my observation of him, I credit Mitchell35 See complaint paragraph numbered 8(f). CAL-STYLE FURNITURE MANUFACTURING CO.529Finally, on November 22 employee Ernest Lee Newton had a discussion withAllen Grossman.Newton had learned that employee McAdams had just been dis-charged and Newton asked Grossman if there would be a job for his brother-in-law.Grossman said, in answer, "The way this union thing is going on your never cantell."He stated that Joe McAdams was laid off and Newton said that this was thejob he was referring to for his brother-in-law.Grossman then stated that he wasn'tdoing anything because of "this union thing that was going on" and besides Newton'sbrother-in-law would not want to work there because they were not paying enough.Newton answered that he was only interested in the job, to which Grossman statedthat he didn't care how Newton stood with the Union, he "didn't give a damn," butthat the way things were going Newton might have to have a job himself by the nextweek.Grossman went on to state that he didn't know why any of the men wouldwant to join the Union because he had checked in various places and he was payingmore than the average place was paying for the same work, and then he said toNewton, "You know you are an ex-con and you wouldn't be able to get a job in a placeanyway because they would ask you about your jail record and if you tell them theywon't hire you."Grossman also stated that if some of the men weren't happy about the rate of paythey should talk to him about it and if they were entitled to a raise he would giveit to them.Grossman further stated that if Newton's brother-in-law was still lookingfor a job after the union business was over he would talk to him.Grossman endedthe conversation with the statement that "He didn't care which way Newton stood withtheUnion because it would be his word against Newton's and that if the Unioncame in if there were still guys in the shop for the Union it wouldn't make any dif-ference, he would close up the shop completely."Newton had a further conversation with Grossman on January 25, 1962.Thisconversation concerned a raise which Newton had asked of Grossman.Grossmananswered, "There is guys in the plant that is for the Union and I am not doinganything because they want me to lose money and I don't see why I should havethem at all and if you don't like it here you can find a job some place else and goout and join Coto.He is a pretty smart man maybe he can give you a couple or threebucks." isThe foregoing conversations between Newton and Grossman clearly exhibitedGrossman's animus toward the Union.Grossman's remarks can be interpreted in noother way than as threats of retaliation for union activity. It is elementary that suchthreats interfere with employees' Section 7 rights and that such interference is violativeof the Act. I so find.Another alleged incident involving Grossman occurred on November 22.Em-ployee Joseph D. McAdams was discharged under circumstances hereinafter dis-cussedAt one point during the conversation concerning the discharge, Grossmansaid to McAdams, according to McAdams, "I heard you are one of the leadersof this union. I am going to fire you. I don't want you to feel that you're being laidoff; you're firedYou're a good worker and the fellows that you brought out herethey are good workers and I am going to make an example of you, you can tell allyour friends they are next " 17Grossman testified that he did not tell McAdams when he discharged him thathe was doing so for union activities. In fact, Grossman denied that he knew of anyunion activities on McAdams' part. In the context of all of the other events whichoccurred herein, and from my observation of the witnesses, I conclude and I find thatMcAdams' version of the conversation is the more reliable of the two and I credit itI conclude, as contended by the General Counsel, and as alleged in the com-plaint, that this foregoing statement of Grossman's to McAdams was an instructiontoMcAdams to tell other employees that McAdams had been discharged becauseof his union activities.Such an instruction is clearly a threat proscribed by the ActAccordingly, I find this threat to be an additional violation.5.The dischargesa.Robert SimmonsAs heretofore related, Simmons was an active participant in the Union's organiza-tional efforts.As a tow motor (forklift) operator, Simmons visited various parts of19All of the foregoing testimony is from the testimony of Ernest Lee Newton and wasdenied by Allen Grossman I find that from Newton's testimony and from my observa-tion of him on the witness stand, he is a reliable and credible witness. I do not creditGrossman'sdenial.17From the credited testimony of Joseph McAdams. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent's plant picking up and delivering material.As we have seen before,he had two conversations with Union Organizer Coto while he was operating hisforklift between two of the buildings of the Respondent's plant. Simmons signeda union authorization card on October 30.According to Simmons, during the second conversation with Coto, about Novem-ber 13, he looked over toward the plant building he had just left and saw ForemanPedro Bordenave looking out a window at him. Bordenave denied having seenSimmons, although he admitted that it was quite natural to look out of the particularwindow involved while speaking into a wall telephone alongside the window.However, Bordenave claimed that because of his height and the height of the windowfrom the floor, together with the position in which he would stand while talkingon the telephone, he would be looking in the opposite direction from where Cotoclaims he was running alongside the Simmons-driven tow motor. But, Bordenavedid not say that it would have been impossible to see Coto and Simmons at thetime and place indicated and, since I have indicated heretofore that I find Bordenaveto be an unreliable witness, I credit Simmons' version of this incident.18The day following Bordenave's observation of Simmons and Coto, Simmons leftthe plant at noon, with permission, for personal reasons.He remained out the fol-lowing day, the 15th, also with permission, and returned on the 16th.On themorning of the 16th when he returned to work, Simmons was asked by Bordenavewhere he had been and he answered that he had been attending to some personalbusiness.Whereupon Bordenave said to Simmons, "I make more money than youdo and I can't be off. I don't see how you can be off." Then Bordenave toldSimmons to start operating the tow motor and get some upholstery material up to theupholstery area. Simmons did as he was told and took the upholstery to the wood-shop.When he arrived at the woodshop there was a call for him to go to the GreatWestern Arms Building.When he arrived at Great Western Arms, the man incharge said that he wasn't quite ready with the upholstery and he would be a fewseconds more. Simmons took advantage of this delay to go to the restroom Im-mediately after he went into the restroom, the door suddenly opened and Bordenavefollowed him in. Bordenave looked at Simmons, did not say anything, turned around,and walked out.That same day. after lunch, Simmons went back to the woodshop where Jellenekordered him to go once again to the upholstery department.When Simmons re-turned with a load from the upholstery department the loading dock was crowdedand so was the doorway. The shipping clerk said that he could not come in untilhe could clear off the dock and that it would only be a moment. A truckdriver fromanother firm was standing there and Simmons started to converse with him whilehe was waiting to go on to the dockBordenave at that moment walked up toSimmons and asked him what he was doing and when Simmons told him he was tryingto get in so that he could unload his tow motor Bordenave told him to move out, atwhich point the shipping clerk told him that he would let him in in just a moment.The clerk finally moved the material out of the way so that Simmons was able toproceed with his work.About 4.20 that afternoon Simmons was working a bandsaw when Bordenavewalked up to him, punched him on the shoulder, and told him to cut the motor.Bordenave then told Simmons that they were going to have to let Simmons go becausehis work was unsatisfactory.Simmons asked Bordenave what he meant by unsatisfactory and Bordenave an-swered, "Just what I mean.You walks around with your white shirts on. Really, Ithink you are the leader of this union "After reporting to Jellenek that he hadbeen discharged, Simmons once again went to Bordenave. Simmons told Bordenavethat he thought Bordenave had given him a dirty deal inasmuch as Bordenave knewthat Simmons' wife was pregnant at the time. Simmons also stated that if he hadbeen going to quit he would have given the Company a 2-week noticeBordenaveanswered, "Not necessarily.Simmons, it is just like I said.We think you are theleader of the Union and you are a Teamsters' man, aren't you?" 19Simmons admitted that his foreman, Jellenek, did criticize him in connectionwith his work in the woodshop. This was when Simmons first went to work and wasusing a sanding machine.But once Jellenek had assigned Simmons to the tow18 In doing so, I do not ignore President Butnik's testimony that standing at the spotwhere Simmons and Coto were located at the time Simmons saw Bordenave at the window,he was unable to identify a person looking out the window although he could make out aheadHowever, on all the testimony regarding this incident, I do not find that Simmonscould not have correctlyidentifiedBordenave19From the credited testimony of RobertSimmons. CAL-STYLE FURNITURE MANUFACTURING CO.531motor there were no furthercriticisms.Nor did Bordenave, according to Simmons,ever criticize any of the work that Simmons had done.With the exception of the daySimmons wasdischarged, Bordenave never toldSimmonsthat the latter's work wasunsatisfactory.The Respondent contends that Simmons was discharged for being an unsatisfactoryemployee. In support of its contention, the Respondent introduced several witnesseswhose testimony would tend, if believed, to prove the Respondent's contention.Thus, John Johnston,a maintenancemechanic, testified that in October and Novem-ber 1961 he was called on several times to repair the forklift driven by Simmons. Thedifficulty each time was that the line that leads up to the cylinder that raises andlowers the forklift had been pulled off in operationJohnston testified this is avery unusual happening.When he spoke to Simmons about it, Simmons merelydenied that it was his fault and didn't explain how it had come off. In the witnesses'opinion, the hose could not have come off without force being applied.Clarence B. Maury, foreman of the upholstery department, recalled that at onetime he overheard Pedro Bordenave talking to Simmons and heard the former instructBordenave how to perform the job of operating the tow motor and how to do it theright way.He also remembers President Butnik talking to Simmons.This was onthe day they noticed that some damage was done to some shelves in the department.Maury did not observe the actual incident in which the damage occurred.He merelynoticed the damage along with stack of shelves and told Butnik about itButnik, the Respondent's president, testified that during October or November,Maury reported that some shelves which contained backs of fiberglass chairs had beendamaged.While Butnik was inspecting the damage, Simmons, the forklift operator,came into the building Butnik told Simmons that he thought this damage wascreated by the forklift dragging across the edge of the shelves. Simmons said at firstthat he was not aware of it but then he admitted that he had done it and said thathe was very sorry; that it wouldnot happen again.Bordenave testified that almost from the very start of Simmons' employment he hadhad trouble with him; he was very slow about getting things done and argued con-sistently each time he was given an instructionBordenave also received complaintsfrom Clarence Maury that Simmons was driving his forklift too slowly.Maury alsocomplained to Bordenave that although he had showed Simmons a number of timeshow to stack upholsterymaterials sothey would not be damaged, Simmons neverthe-less just would not do it properly.Moreover, Bordenave testified, there were timeswhen Bordenave caught Simmons in the assembly department talking to other em-ployees and not working and keeping the other employees from working.When hereminded Simmons of this Simmons deniedit andsaid he was not talking.However,Bordenave observed Simmons talking just about every time he was distributing mate-rials throughout the plantBordenave estimated this to be at least five or eighttimes a day.On the day Simmons was discharged Bordenave saw him at the ship-ping dock talking to a delivery driver from another firm.When he told Simmons thatthe latter should stop,Simmons toldhim that he was talking and that was that.Hethen ordered Simmons to stop talking and go about his workThen he proceededinto the office where he talked to Allen Grossman who stated that he thought thatthere was a satisfactory reason for letting Simmons go.Thereafter, on Grossman'sinstructions, Bordenave terminatedSimmons at4:30 that afternoon.He did notspecifically deny that he had told Simmons that he thoughtSimmons wasthe unionleader.With regard to Maury's testimony, I found Maury to be a very vague andhesitantwitness whose recall ofthe incidentsto which he testified was so poor as to renderhim completelyunreliable as a witness.With regard to the testimony of Butnik,although I believe that the incident could have occurred in which Simmons did, infact,do some damageto the shelving in the department Maury supervised, I note thatthis occurred sometime priorto Simmons'discharge.Butnikdid not testify that thismatter was one of the matters which was considered in dischargingSimmons.Moreover, it would seem that if the shelf-damage incident was of any great importanceto the Respondent, Simmons would have been discharged at thetimethis occurredHowever,Simmons wasneither given this as a reason for discharge nor, as previouslynoted, was this a matter which was discussed between Bordenave and Grossman atthe time that Grossman ordered Bordenave to discharge Simmons.Therefore, in view of Simmons' credited testimony with regard to the statement asto the Respondent's belief that Simmons was the leader of the Union, given toSimmons at the time that he was discharged, and in view of the rather minor incidentwhich Bordenave indicates was the reason why Grossman had Bordenave dischargeSimmons,together with Bordenave's sudden interestin Simmons'activity on the day708-006-64-vol 141-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the discharge,I conclude that,although Simmons may not have been a verysatisfactory employee,the primary reason for Respondent's discharge of Simmons washis union activity.Accordingly,I find, that Simmons was discharged for discrimina-tory reasons in violation of Section 8(a)(3) of the Act.b.William SweetSweet signed a union authorization card on October 18, 1961, and was thereafteractive in soliciting membership for the Union.He filled out his own card, whichwas given to him by Coto, outside the plant.At that time he received approximatelyfour or five other cards, half from Coto and about half from employee James Mitchell.Of these cards that were handed to him, he distributed a number around the plantand received one back, which he turned over to Mitchell.He also attended oneunion meeting at Mitchell's home.Sweet was hired by the Respondent in June 1961 and worked the first 3 or 4weeks as a laborer.He was assigned ultimately to making chair backs or backs forbar stools in the mill department.Admittedly Sweet was a satisfactory employeein the mill department.On November 20 he was transferred to the metal shop afterhis foreman, Peter Jellenek, told Sweet that he was to go with Grossman over to themill department because there were no more chair backs to be made.Grossmanconfirmed to Sweet that they had plenty of chair backs and that he was taking himover to the metal department where he would not lose any of his pay because of thetransfer.He was introduced to Henry L. Lorenzeni, the metal department foreman.Sweet testified that while he was in the metal department, a period of only a fewdays, he had various duties working at various machines, grinding, cutting, andsmoothing metal parts.When he first went into the metal department, he used whathe called a punch press, and then two other machines; one called a cutoff machine,according to Sweet, and the other a grinding machine.He finally also used a lastmachine which he called a smoother.The first assignment was to cut off the endsof metal tubes and Sweet admitted that he had trouble using that machine becausesome of the parts clogged the machine.He stated, however, that no one gavehim any instructions on how to use this machine except some fellow, whom hecould not identify, who showed him how to place the part on the machine for twoor three operations, and who told him not to take too much off. Sweet successivelyused the different machines during the few days he was there, each time havingsome difficulty.At one point he was given instructions by a man named Paul Cahn.Cahn showed him how to use the machines, how to smooth off the materials aroundthe edge, and Cahn also worked some parts to show Sweet how to perform theoperation.Another employee by the name of Eugene Ford assisted him in hiswork and helped to show him how to operate the machines.Sweet admitted that during the time before he was discharged and while he wasworking in the metal shop Grossman complained to him on two occasions that he wastoo slow in his work. The first time was on the second day that Sweet was in themetal shop when he was working what he called the grinding machine and Grossmantold him that he was slow, that he would have to get on the ball or he would belooking for another job.When he told Grossman that he was on the job only 2 daysGrossman answered, "Well, goddam how long is it going to take you to catch on."Then Grossman showed Sweet how to speed up his work. The second time Grossmanspoke to him was on November 28, the date of his discharge. Again Grossman toldhim that his work was too slow.Sweet also admitted that he was criticized for being too slow by Henry Lorenzeni,his foreman.Lorenzeni told him that there was another employee who could runthree parts to Sweet's one and Lorenzeni had the individual demonstrate.However,Sweet believed that the man was faster because he had been there for some time andhad more experience than Sweet.He also admits that at one time while he wasworking in the metal shop Lorenzeni returned a batch of parts which Sweet hadworked on and told Sweet that the parts had to be reworked because they were notsatisfactory.Sweet was terminated on November 28. Thus the total time he worked in themetal shop was under 5 days because the plant was closed for the Thanksgivingholiday on November 24, 25, and 26.Moreover, Sweet testified that he did not workat any machine more than 6 or 7 hours. Sweet further admitted that when Loren-zeni told him he was slow, Sweet asked Lorenzeni why the latter did not dischargehim.Lorenzeni answered that they wanted to help him. Sweet further admitted thatwhen he was discharged, Grossmna made the following statement to him, "I put youaround here thinking maybe I could keep you on but the foreman says you are a littlebit slow. I am going to have to let you go because you are not putting out as I CAL-STYLE FURNITURE MANUFACTURING CO.533thought you would. I thought maybe if I brought you around here you would workout all right, you are just too slow."Henry Lorenzeni stated that he first put Sweet to work on the abrasive cutterand Sweet's performance was not satisfactory because it was on the slow side. Loren-zenitestified that the operation is very simple and requires no training.As a resultof Sweet's working so slowly, Lorenzeni had to explain the operationa second time.Even after the second explanation, Sweet showed no improvement.The secondday, Lorenzeni testified, Sweet was put on a belt sander, where material is sandedsmooth.However, many of the parts Sweet worked on the beltsander hadto be re-worked because they were unsatisfactory.It soon becameobvious that Sweetcould not master the work on the sander and Lorenzeni transferred Sweet to thegrindstone which ground off burrs left over from cutting. Sweet proved to be tooslow on that job too. Lorenzeni then told Grossman that Sweet was on the slow sideand that "they could hardly usea manlike that in the shop"; Grossman said that hewould take care of it. Lorenzeni had no recollection of when Sweet was discharged,or whether he was discharged, inasmuch as after a few days he no longer saw Sweetin the shop.Lorenzem insisted on cross-examination that although he gave Sweetinstructions for only a short period for each of these machines, that was all he evergave anybody who began working on these machines.He again reiterated that theywere very simple operations.Iwas very much impressed with Lorenzeni's sincerityas a witness.Accordingly,and because his testimony does not conflict to any great extent with that of Sweet's,I credit Lorenzeni's testimony.Substantially, Allen Grossman, stated that he was familiar with Sweet's work atall times that Sweet was employed by the Respondent. Sweet at first was performinga stapling operation in the woodworking department where he was making upholsteredchairback units but that by the time of the transfer to the metal department, asheretofore related, Sweet had created such a substantial surplus of these chairbackunits that the Respondent no longer had any requirement for them. Inasmuch as therewas no other experience that Sweet had that could be utilized in the assemblydepartment, and because there was an opening in the metal fabrication division,Grossman thought it best to transfer Sweet to the metal fabrication department torelieve the work situation there.He testified that he observed Sweet on severaloccasions working in the metal working department.On one operation, doing cutoffwork with an abrasive cutoff saw, Grossman noticed that by his general attitude ofperformance on that job, Sweet was doing very poorly.Grossman found it necessaryto advise Sweet that he was doing so, and that if he continued to do this he wouldnot only wear out the saw blades but would increase the cost of the operation phenom-enally just because of his sheer inadequacy.Grossman then demonstrated toSweet how the job should be done and told him to speed up because he was onlyworking about 20 percent of normal speed at that time.As a matter of fact, Gross-man showed him how to save time in loading the machine by placing parts to bemachined on top of a barrel instead of reaching into the barrel on each operation.On the third or fourth day Lorenzeni advised Grossman that he did not thinkthat Sweet would make the grade and that he just did not seem to fit in; that he wasall thumbs and had no natural aptitude for the work.He then advised Lorenzenito once again instruct Sweet in the operations and to see if Lorenzeni could not helpSweet to increase his production and performance generally.Thereafter Sweetwas put on other jobs and rotated to see if a job that suited him could be found.Lorenzeni advised him on the following day that Sweet had been making remarksto the effect that if Lorenzeni "did not like my work why don't you fire me," butapparently Sweet's ability to perform the work did not improve.On the last dayof Sweet's employment Grossman observed Sweet working on the cutting operationwith the abrasive saw and again Grossman observed that Sweet's performance wasnot up to par.At that time Lorenzeni advised Grossman that his actual performancewas only 50 percent of what any other inexperienced man might perform.Accord-ingly, Grossman terminated Sweet.The termination was due to the fact that Sweetwas not performing his job satisfactorily and because a certain amount of the materialthat he had worked on was so poor that it had to be worked over. Grossman furtherdenied that he had knowledge that Sweet was engaged in any union activity.To the extent that Grossman testified that Sweet's work was not up to par for anemployee even with his inexperience and, because Grossman's testimony tallies withthat of Lorenzem whom I have already credited, I credit Grossman's testimony tothat effect.The problem remains therefore, whether Sweet, who was demonstrably asubstandard employee at the metal shop task assigned to him, and who was activein the union organization effort, and who was discharged during the height of theRespondent's antiunion campaign, was discharged because he was substandard or 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of his unionactivity.Admittedly, the circumstances of Sweet'sdischargecoming when it did gives rise to the suspicion that the Respondent used Sweet's poorperformanceas a pretext to eliminatean activeunionadherent.However, as I havestated before,Iwasimpressed with Lorenzeni's testimony to the effect that theyattemptedto assistSweet in many ways before he ultimately told Grossman that hecould not use Sweet in his department.Because Grossman's testimony so closelyfollows that of Lorenzeni's to the effect that they attempted to help Sweet accom-modate himself to the new work and because there is no showing that Sweet's transferfrom the fabrication of chair backs was not necessary, I am convinced that, despitethe aura ofsuspicionsurrounding Sweet's discharge, he was discharged for cause.In arriving at the foregoing conclusion, I am not unmindful of the fact that,admittedly, Sweet was a satisfactory employee up to the time of his transfer fromthe assembly department to the metal working department.However, he admittedthat he experienced considerable difficulty with the machinery in the metal workingdepartment.Therefore, under all the circumstances, I do not believe that it wasnecessary for the Respondent to tailor its operations to accommodate an employeewho happened to be activein unionactivity, which activity the Respondent may haveknown about.Nor has the General Counsel satisfactorily proven to me that Sweet's lack of pro-ficiency was but a pretext utilized to camouflage a discriminatory discharge.A con-clusion that Respondent had knowledge of Sweet's activity can be inferred only fromthe fact that Sweet was active in the Union's efforts in the Respondent's plant.How-ever, the record is completely lacking in any direct evidence of Respondent's knowl-edge.Noting, as I have, that Sweet's work was corrected by both Lorenzeni andGrossman, and considering the manner in which they transferred him from machinetomachine to give him an opportunity to adjust himself to the new work, I con-cluded thatthe actionwas justifiable and I cannot conclude that Sweet's discharge wasdiscriminatorily motivated.Accordingly, I shall recommend that allegations of thecomplaint which relate to Sweet's discharge be dismissed 2°c.JosephMcAdamsMcAdams was employed on August 18, 1961, as an assembler in the packing andshipping department.His foreman was Pedro Bordenave.McAdams signed a unionauthorization card on October 18His card had been given to him by Coto outsidethe plant.He took the card home and signed it and the next day at the plant gave itto James Mitchell.During the Union's organizational campaign, McAdams attendedthree union meetings, two at James Mitchell's home and the other at a public hall.Sometime in October, probably about October 10 or 11, the Respondent receiveda notice of assignment of McAdams' wages from a Victor Clothing Company.Atthat time Grossman spoke to McAdams about the assignment and McAdams askedGrossman if he could have time off to go downtown and straighten the matter outwith Victor.The next day McAdams brought in a release of the notice of assign-ment of wages to Grossman.As noted earlier in this report McAdams was one of the individuals to whomBordenave displayed the printed questionnaire.McAdams testified that at the timeBordenave showed him the questionnaire, Bordenave stated to him, "This reallyapplies to you because you are always asking for money."About noon on November 22, the day on which McAdams was discharged,Bordenave informed him that the Company had another wage assignment against hissalary from the Victor Clothing Company.McAdams stated that he did not knowabout it and said that he would like to get time off to go downtown to try to take careof it.Bordenave answered that he would go to the office and see about it.McAdamsalso stated that he had a sore hand and at the same time would like to have a leave slipto see a doctor.Bordenave returned a short while later with a leave slip for Mc-Adams to see the doctor.McAdams then went to clock out and discovered that histimecard was not in the rack.He asked Bordenave why his card was not in the rackand Bordenave said that he did not know but that he would find out. Bordenavewent back into the office and returned saying, "Al says he is going to let you go."McAdams asked Bordenave why this action was taken and Bordenave professed lackof knowledgeMcAdams then proceeded to the personnel office and saw Allen Grossman.Heasked Grossman why the latter was letting him go and Grossman told him that hehad a garnishee against his salary whereupon McAdams stated that people get theseevery week.Grossman then answered, "I heard that you are one of the leaders of20 SeeBorden Cabinet Corporation,131 NLRB 890,897-899 CAL-STYLE FURNITURE MANUFACTURING CO.535this union.I am going to fire you. I don't want you to feel that you are beinglaid off; you are fired."Then Grossman further stated, "You're a good workerand the fellows that you brought out here, they are good workers andI am goingtomake an example out of you, youcan tellall of your friends they are next."When McAdams asked him why he took this attitude Grossmanstated,"Well, ifI get you, if I fire you, maybe I can shakesomeone elsein the Company."LaterGrossman gave him his pay envelope in which was enclosed a copy of thenotice ofassignment.21Also earlier in this report I have related a conversation between Grossman andwitness Newton in which Grossman referred to Newton's being an ex-convict. Duringthat conversation, Grossman stated that he had liked the work of Joe McAdamsand that he was paying both McAdams and Newton $1.75 an hour and that "it wasjust one of those things because he did not want to lay McAdams off but it was oneof those things because he realized Joe McAdams had a family and children."Grossman testified that he received the secondwage assignmentagainst JosephMcAdams' salary on November 22 and that although it was Thanksgiving weekenditwas found necessary to terminate McAdams because, at the time of the first wageassignment,Grossman warned McAdams that he would have to automaticallyterminateMcAdams under company policy if McAdams had anotherwage assign-mentagainst him;thatMcAdams nevertheless allowed a secondwage assignmentto be filed.Grossman testified that he told McAdams he was sorry but that it wasagainst company policy and therefore it was necessary to let him go.Grossmanemphasized that these are matters of company policy.He denied he ever toldMcAdams that he was discharging the latter because of union activity.He furtherstated that he did not know anything about the union activities of McAdams.On cross-examination, Grossman admitted that there were others working for thefirm at that time and presently for the firm who had more than one wageassign-ment filed against themOne individual mentioned was Paul Cahn.At one pointduring the cross-examination, Grossman stated that he did not have any employeesduring the period of 1961 who receivedmorethan one notice of assignment.How-ever, under further questioning he reversed his testimony and finally admitted thatthere was at least one, and there might be one more.He ultimately named PaulCahnas one andadmitted also that there was another employee named HerbertKimkikume.Grossman sought to explain away these two situations by inferring thatthese were extremely valuable employees that he knew of their personal situation andhad made special exceptions in their cases.I am impressed by the fact that Grossman at first denied that any other employeehad more than one garnisheeagainsthim and then, after prodding, finally admittedthat there were others, actually naming two such employees.I am not impressed,however, with Grossman's explanation that these employees were specialcases.Ialso notethat the Respondent failed to name any other employees who were let goduring the year 1961 or, at any other time, because they had more than one garnisheelevied against their salaries.Heretofore, I have credited McAdams over Grossmanwith regard to the conversation in which Grossman stated to McAdams that hewas firing McAdams asa union man to set an examplefor other employees.Accordingly, I find that Respondent not only had knowledge of McAdams' unionactivities but also seized upon the secondgarnisheeas a pretext to discharge McAdamsand that the true motivation for McAdams' discharge was the latter's union activity.d.Franklin David GilesGiles was first employed by Cal-Style on August 28, 1961, and worked in severaldepartments, the last being the upholstery department.Pedro Bordenave was hisforeman during the entire time he worked for the Respondent.Giles signed aunion card on October 16, 1961.The card was given to him by Coto, the unionorganizer, at the plant.Giles filled the card out and returned it to James Mitchell.Giles testified that on two different occasions Mr. Coto spoke to several employees,including Giles, while they were lunching in front of the plant.On October 11, 1961, Giles received a notice of assignment of his wages fromVictor Clothing Company.He was told about it by Allen Grossman. Two dayslater, on October 13, Grossman stopped Giles and informed him that he had spokento the Respondent's lawyer and the lawyer stated that he did not think that theassignment was legal; that Grossman would give him his full salary, as usual, that21This last conversion between Grossman and McAdams has been fully related hereto-fore as an incident of coercion and restraint and was found to be violative of Section8(a)(1) of the Act. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDafternoon.Giles took the money, paid the amount due, and the garnishee was thenwithdrawn.At the time that Grossman spoke to Giles about the garnishee in October, Gross-man made no threat to discharge Giles if another wage assignment was received,nor was any matter of company policy discussed with Giles at that time.22On November 29, the day of Giles' discharge, Grossman informed him that theRespondent had received another wage assignment, also from the Victor ClothingCompany.Giles then attempted to display to Grossman the receipts he had receivedfor payments and to explain to Grossman that the matter was evidently a mistakeand that the payments were up to date.Grossman said he didn't have anythingto do with that.Giles tried to talk to Grossman, but Grossman said Giles had togo.Grossman also said that if Giles had made the payments to tell Victor Clothingthat they had cost him his job and that he could probably sue them for about $5,000.In support of the foregoing testimony of Giles, employee Atrise Williams testifiedthatGrossman, thinking him to be Franklin Giles, spoke to him sometime in theearly part of October 1961.Grossman informed him that he had a wage assignmentfrom the Victor Clothing Company and that he did not want any losses so thathe would like the witness to go down to the Victor Clothing Company and take careof the matter as soon as possible.Williams stated that no one ever told him thatthe Company had a rule under which an employee would be discharged if he receivedmore than one notice of garnishment.On the other hand, Grossman testified that at the time of the earlier wage assign-ment against Giles he had spoken to Giles and told him to take care of the matterso that it would not happen again and that he warned Giles "If we have anotherassignment of your wages from Victor Clothing Company you will be dismissed."As heretofore set forth with regard to the discharge of Joseph McAdams, Grossmanfurther testified that the discharge upon a second wage assignment or garnishee waswas mandatory under company policy.For the reasons heretofore set forth in discussion of the discharge of employeeJoseph McAdams, I find that the Respondent utilized the second garnishee againstFranklin Giles for the purpose of a pretext to discharge Giles and that the realmotive for Respondent's discharge was Giles' union activity.23e. JamesMitchellAs heretofore shown, Mitchell was the most active of all of theunionadherentsin the plant.He signed his union authorization card on October 18.The cardwas given to him by Robert Coto.He was designated by the Union to be theindividual who would distribute and receive authorization cards in the plant.Healso had two of the threemeetingsheld with the Respondent's employees in hishome.As hereinabove set forth, his name wasmentioned as the unionleader byboth Bordenave and Jellenek to other employees.Mitchell was hired in July 1961 as a laborer.After his first 4 weeks on the jobas a laborer, Mitchell was placed on a routing machine which cuts faces and sidesand backs to be fitted into furniture drawers.After working on the router forabout 6 weeks, Mitchell was transferred to an even more complicated machine, atable saw, where he ripped and cut wood material for use in the manufacture offurniture.On or about October 25, he was placed back on the router.About 2or 3 weeks before he was discharged, and without any explanation whatsoever,Mitchell was taken off all machinery and put back to work as a laborer.This wasafterMitchell had asked to be moved from the router to the table saw permanentlyand Jellenek, his foreman, had refused this request claiming that he could not spareMitchell from the routingmachine.AfterMitchell was removed from the rout-22 From the credited testimony of Franklin Giles.23 Inmaking this finding I credit the testimony of Giles and 'do not credit Grossman'stestimony with regard to company policy and the reasons for discharging Giles. In com-ing to the conclusion that Giles was discharged for his union activity, I am not unmindfulof the fact that there is no direct testimony of Respondent's knowledge of Giles' unionactivityHowever, as set forth in the text above, Giles did speak to Coto outside theRespondent'splant in plain view of possible observation from the Respondent's office.In view of the fact that I have found that the Respondent did not at the time it dis-charged Giles and McAdams have a policy of discharging employees who had a secondgarnishee placed against their wages,and sinceI have discredited Grossman to this effect,I further discredit Grossman's denial that the Respondent knew of Giles' union activity.Accordingly, I conclude from all of the circumstances that the Respondent did haveknowledge of Giles' union activity. CAL-STYLE FURNITUREMANUFACTURING CO.537ing machineback to a laboring position, he saw another man, who had been alaborer, transferred to the routing machine.Yet Jellenek never criticized his workas a router,and, asheretofore stated, had said that he could not spare Mitchellfrom theroutingmachine.Moreover, Mitchell received pay increases several timesduring his periodas anemployee of the Respondent.During the month of October, Mitchell was forced to remain away from work fora period of more than 3 days because of an infected foot.Mitchell had informedboth Butnik and Jellenek at that time that he would be out of work until the footwas healed.When he informed them that he would be out and told them why, theyboth told him to take it easy.During the period of his absence he received twopaychecks.When he returned he was put to work immediately by Jellenek.At notime while he worked for the Respondent was Mitchell ever informed that the Re-spondent had a policy of terminating employees who were absent for more than 3days.On November 28, Mitchell was injured in an automobile accident and incurreda whiplash injury to his neck.He informed Jellenek of the accident on the morningof the 29th; that he would not be able to work that day; and that he was on theway to see a doctor. Jellenek asked Mitchell how long he would be out of workand Mitchell told him that he did not know. Jellenek then requested that Mitchellkeep in touch with him.The following day Mitchell visited Jellenek and told thelatter that he probably would be back to work on the following day. Jellenek ex-pressed surprise because of the brace that Mitchell was wearing on his neck.On December 1, Mitchell spoke to Grossman in the mill department.Mitchellhad gone to the plant to pick up his check.On the check was written the words"Final check.Terminated."Mitchell asked Grossman what the meaning of thewords was and whether this meant that Mitchell was discharged.Grossman's replywas that Mitchell was "one of those who was looking for a better paying job."ThenMitchell asked Grossman if it was because Mitchell was looking for a raise andGrossman did not answer.Mitchell then asked Grossman if it was because of theUnion andagainGrossman did not answer.Finally,Mitchell asked Grossman ifitwas because of the accident and Grossman said, "You are not able to work."Thereupon Mitchell said, "I will be back to work on Monday."Grossman thensaid, "Well, after 3 days we will let you go anyway."This ended the conversation.Mitchell further testified that when he did get his release from his doctor on Decem-ber 4 he did not bring it to Cal-Style because he had considered himself fired byGrossman on December 1.Butnik testified that when Mitchell returned from his illness with the infected footin October, Jellenek came to him and, because Mitchell had a reputation as a goodworker, Butnik told him to put Mitchell back to work.However, Butnik testified,Mitchell's card had been removed from the rack and he had been considered termi-nated after 3 days of illness at that time.Butnik inferred that this was a commonpractice of the Companyin all cases.He stated that when Mitchell returned at theformer date Butnik gave Jellenek a new timecard for Mitchell and reentered Mitchell'sname on the roster of active employees.Grossman testified that he remembered when Mitchell was discharged; that itwas an automatic termination according to company policy which requires automatictermination of an employee after absence if he is not available for work or doesnot present himself for work in 3 days.This does not preclude an employee fromreapplying for work.Grossman testified further that the last time he saw Mitchellwas when the latter came for his check on December 1.Grossman handed himhis check and said to him, "I notice that you had this automobile accident, that youare wearing this neck brace. I'm sorry to hear about your misfortune, and I hopeyou have a speedy recovery."Grossman testified that he told Mitchell that although the check was marked"Terminated," that thiswas anautomatic procedure and did not preclude him fromreapplying; that it was merely a bookkeeping procedure and that he could be rein-stated and reemployed by the Company upon presentation of a release from thephysician by whom he was being treated.Then, according to Grossman, Mitchellsaid that he was ready to work right then and there.Grossman told Mitchell thatthe latter could not work in his condition, with a neck brace and with his headpositioned up in the air; that Mitchell could not perform any job functions underthese circumstances.Then Grossmanagainemphasized that as soon as Mitchell wasin physical condition he would gladly put him back to work.Grossman admittedthat Mitchell's reputation as a workman was good and that his foreman, Jellenek,had spoken highly of him and that they were grooming him for a more skilled job,one which requiredtrainingfor specificoperations.He stated that he had absolutelyno knowledgeof Mitchell'sunionactivities.He further reiterated that heexplained 538DECISIONSOF NATIONALLABOR RELATIONS BOARDtoMitchell that the company policy was just a matter of convenience and did notmean that Mitchell was not eligible for rehire and all that was necessary for himto do was to produce a certificate from his physician that he was physically able towork and that they would rehire him under those circumstances.Mitchell thenreplied, according to Grossman, that the Respondent was firing him for union ac-tivities and Grossman stated that it was nothing of that sort.Under all of the circumstances herein, I cannot credit Grossman's denial that hewas aware of Mitchell's union activities.As heretofore stated, Mitchell was the mostactive union adherent in the plant and credited testimony heretofore set forth demon-strates that Mitchell was well known as the union leader by various supervisors in theRespondent's plant.With regard to the Respondent's policy of terminating employeeswho are absent for more than 3 days, I especially note that the Respondent failed toproduce the person who ordinarily keeps the payroll records showing employeehirings and discharges.Certainly, the payroll book or other corporation recordswould amply demonstrate such policy if, in fact, such policy existed.Accordingly,I do not credit Grossman's and Butnik's testimony to the effect that the 3-day dis-charge was a company policy. Inasmuch as I do not credit the other portions ofGrossman's testimony, I do not credit that portion of the testimony in which Gross-man stated that he informed Mitchell that the policy was merely automatic and thatMitchell was free to return to work upon presentation of a doctor's certificate to theeffect that he was able to perform his duties.Because of Mitchell's well known union activities and because the record presentsno further or additional reason for Mitchell's discharge, I find upon the entire recordthat Mitchell was discharged for engaging in protected activities.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operation of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommended that it cease and desist therefrom and take affirmative action designedto effectuate the policies of the Act.It having been found that the Respondent, by threats, interrogations, and changesofworking conditions interfered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act, I shall recommend that the Respondentcease and desist therefrom.24Also, having found that Robert Simmons, Joseph McAdams, Franklin Giles, andJames Mitchell have been discriminated against in respect to their hire and tenureof employment, I shall recommend that the Respondent be ordered to offer themimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and privileges, and makeeach whole for any loss of earnings he may have suffered because of the discrimina-tion against him, by payment of sums of money equal to the amount each wouldnormally have earned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings during this said period, with backpaycomputed on a quarterly basis in the manner established by the Board in F.W. Wool-worth Company,90 NLRB 289, 291-294.Computation of backpay shall include6 percent interest per annum as provided for by the Board inIsisPlumbing &Heating Co,138 NLRB 716. I shall also recommend that the Respondent makeavailable to the Board, upon request, payroll and other records to facilitate thedetermination of the amounts due under this recommended remedy.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to its employees by Section 7 ofthe Act.211 shall not however, recommend that the Respondent he ordered to reinstate thelunch hour conditions which prevailed prior to the advent of the Union In my opinion,although the change in policy was unlawful because It was adopted to Interfere with theemployees' attempts to organize, It was also salutary in view of the littering and loiteringconditions prevailing before the changeUnder the circumstances, It would seem un-necessary to resume a policy which In t1" past gave rise to marked abuse, In order toremedy this particular unfair labor practice. CAL-STYLE FURNITURE MANUFACTURING CO.539Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.InternationalUnion, Allied IndustrialWorkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.Cal-Style Furniture Manufacturing Co., a corporation,isanemployer withinthemeaning of Section 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By coercively interrogating employees concerning their union sympathies, bythreatening to lay off or discharge employees for engaging in union activities, bythreatening to close its plants if its employees choose the Union to be their bargain-ing representative, and by changing working rules to prevent the employees fromengaging in protected activities, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.By discriminating with respect to the hire and tenure of employment ofemployees Robert Simmons, Joseph McAdams, Franklin Giles, and James MitchelltheRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that the Respondent, Cal-StyleFurniture Manufacturing Co., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Union, Allied Industrial Workersof America, AFL-CIO, or any other labor organization of its employees, by dis-criminating in regard to hire or tenure of employment of its employees.(b)Coercively interrogating employees concerning their union sympathies, threat-eningto lay off and discharge employees for engaging in union activities, threateningto close its plant if its employees became unionized, and changing working rulesto interfere with its employees efforts to organize.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist InternationalUnion, Allied Industrial Workers of America, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from engaging in such activities, except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Offer to Robert Simmons, Joseph McAdams, Franklin Giles, and JamesMitchell full reinstatement to their former or substantially equivalent positions andmake each of them whole for any loss of earnings suffered as a result of the dis-criminationagainst him in the manner described in the section entitled "The Remedy."(b) Post at its plant in Los Angeles, California, copies of the attached noticemarked "Appendix." 25Copies of said notice, to be furnished by the Regional Di-rector for the Twenty-first Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by it immediately upon receipt thereof,and bemaintainedby it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Preserve and, upon request, make available to the Board or its agents, forexaminationor copying, all payroll records, social security payment records, time-25 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order beenforcedby the United States Court of Appeals, the words "Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcingan Order"shallbe substituted for the words "Pursuantto a Decision and Order" 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, personnel records and reports, and all other records necessary to determinethe amount of backpay due.(d)Notify the Regional Director for the Twenty-first Region, in writing, within20 days from receipt of this Intermediate Report and Recommended Order, whatstepsit has taken to comply therewith.26It is recommended that paragraph numbered 8(f) and so much of paragraph num-bered 6 of the complaint which alleges the unlawful discharge of employee WilliamSweet, and all allegations of the complaint as to which specific findings of violationhave not been made, be dismissed.20 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Twenty-first Region, Inwriting, within 10 days from the date of the receipt of this Order, what steps the Respond-ent has taken to comply herewith."APPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their rights to engage in or to refrain from engaging in union activities byinterrogating them concerning their union sympathies and activities, by threaten-ing to discharge them or lay them off for engaging in union activities, by institut-ing changes in our employees working conditions for the purpose of discourag-ing their attempts to organize, or by threatening to close our plant if ouremployees select International Union, Allied IndustrialWorkers of America,AFL-CIO, or any other labor organization as their representative.WE WILL NOT discourage membership in International Union, Allied Indus-trialWorkers of America, AFL-CIO, or any other labor organization of ouremployees, by discriminating in any manner with regard to hire, tenure, or anyterm or condition of employment.WE WILL offer immediate and full reinstatement to Robert Simmons, JosephMcAdams, Franklin Giles, and James Mitchell to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights andprivileges, and make each whole for any loss of earnings resulting from ourdiscrimination against him as provided in the Intermediate Report and Recom-mended Order issued by the Trial Examiner of the National Labor RelationsBoard.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or mutual aid orprotection, or to refrain from engaging in any or all such activities, except to-the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment in conformitywith Section 8(a) (3) of the Act.All our employees are free to become, remain, or to refrain from becoming orremaining members of any labor organization except to the extent above stated.CAL-STYLE FURNITURE MANUFACTURING Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles 14, California, TelephoneNo. Richmond 9-4711, Extension 1031, if they have any question concerning thisnotice or compliance with its provisions.